DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/FI2019/050394 filed May 21, 2019, which claims foreign priority to Finland Document No. 20185472 filed May 22, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on November 23, 2020 in which Claims 1-6 are amended to change the breadth and scope of the claims and new Claims 7-13 are added.  Claims 1-13 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed November 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "elevated temperature" in claim 1, line 5, is a relative term which renders the claim indefinite.  The term " elevated temperature" is not defined by the A specific temperature supported by the current specification should be indicated to overcome this rejection.
	Claims 2-6 are also rejected for the same reason since these claims are dependent from Clam 1 and do not correct this issue.
	In Claim 10, last line, the term “microcrystalline” appears intended to be - - microcrystalline cellulose - - since the term microcrystalline without being associated with cellulose is not indicated in Claim 7 (from which Claim 10 is dependent from), nor appears to be supported in the instant specification.
	In Claim 13, the terms “MCC” and “CCA” should be written out since these terms are not used in Claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dahi et al (WO 2011/154601 A1, provided with the IDS dated 11/23/2020) in view of Zhou et al (CN 20091062951 A, provided with the IDS dated 11/23/2020) and Ennenbach et al (EP 2617708 A1, provided with the IDS dated 11/23/2020).
	Applicants claim a method for controlling discharges of nitrogen compounds while producing cellulose carbamate, the method comprising: microcrystalline cellulose produced from chemical pulp produced at a pulp mill as the chemical pulp is subjected to acid hydrolysis at an elevated temperature to form the microcrystalline cellulose  and hydrolysate, and reacting the microcrystalline cellulose with urea to produce cellulose carbamate during which ammonia is released, wherein the microcrystalline cellulose production and the cellulose carbamate production are integrated to the pulp mill having a flue gas system that handles flue gases, wherein  carbon dioxide from flue gases is reacted with the released ammonia to produce the urea, which is used in the carbamate production.
	The Dahi et al WO publication discloses a process for producing microcellulose comprising subjecting fibrous cellulosic material to acid hydrolysis at a temperature of at least 140 ºC (see page 3, last paragraph).  The Dahi et al publication discloses that the fibrous cellulosic material may be bleached or unbleached chemical pulp.

	The Zhou et al CN publication discloses a method of synthesizing cellulose carbamate by soaking cellulose in an aqueous urea solution to fully absorb the urea and obtain a mixture of cellulose/urea, heating the cellulose/urea mixture to obtain cellulose carbamate (see paragraph nos. [0006] and [0007] on page 2).  Since the reaction of the cellulose product with urea to produce cellulose carbamate in the Zhou et al CN publication is similar to the cellulose carbamate preparation recited in the current claims it appears that the release of ammonia  is also carried out in the Zhou et al procedure 
	The currently claimed invention further differ from the Dahi et al WO publication and the Zhou et al CN publication by providing additional information that include the microcrystalline cellulose and the cellulose carbamate production being integrated to a pulp mill having a flue gas system that handles flue gases, wherein  carbon dioxide from flue gases is reacted with the released ammonia to produce the urea, which is used in the carbamate production. 
	However, such a procedure is known in the art in view of Ennenbach et al (EP 2617708 A1)  The Ennenbach et al publication discloses a method of forming urea by integration of an ammonia production process in a urea production process comprising: obtaining ammonia and carbon dioxide and a flue gas for a first ammonia stream (6), a carbon dioxide stream (7), and a flue gas stream (5) containing carbon dioxide, separating first ammonia stream (6) into a second ammonia stream (9) transported to an absorber (10) and into a third ammonia stream (8) transported to a urea synthesis reactor (15) in a urea production plant (15a), transporting carbon dioxide stream (7) to the urea synthesis reactor, transporting flue gas stream to the absorber for carbon dioxide absorption into a mixed stream (11) comprising the second ammonia stream (9) and a lean solvent stream (24) containing ammonia and a lower content of carbon dioxide, transporting a rich solvent stream (13) containing ammonia and a higher content of carbon dioxide emitted from the absorber, to the urea synthesis reactor for the production of urea, and recycling lean solvent stream containing ammonia and a 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Dahi et al WO publication with the teaching of the Zhou et al CN publication and Ennenbach et al (EP 2617708 A1) to reject the instant claims since each of the references disclose known procedures to produce cellulose carbamate and the recycling of reactants for further carbamate production.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the preparation of microcrystalline cellulose of the Dahi et al WO publication with a procedure that continues the reaction of microcrystalline cellulose with urea to produce cellulose carbamate and continue preparation urea in view of the recognition in the art, as suggested by the Zhou et al CN publication and the Ennenbach et al EP publication, that the cellulose carbamate product prepared is stable, transparent and suitable for industrial spinning and membrane manufacturing.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623